Case 1:17-cv-06093-SJB Document 55 Filed 10/10/19 Page 1 of 12 PageID #: 1496



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
KIRK DOUGLAS, individually and on behalf of all others
similarly situated,

                                       Plaintiff,

               -against-
                                                                    17-CV-6093-SJB
ALLIED UNIVERSAL SECURITY SERVICES,
ALLIED BARTON SECURITY SERVICES LLC,
AND ALLIED SECURITY HOLDINGS LLC,

                                        Defendants.
----------------------------------------------------------------X
BULSARA, United States Magistrate Judge:


 ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS
               AND COLLECTIVE SETTLEMENT

         This order grants and resolves Plaintiffs’ Motion for Preliminary Approval of

Class and Collective Action Settlement (“Motion for Preliminary Approval”). Two

hearings were held in connection with this motion on February 4, 2019 and July 31,

2019. Defendants do not oppose the Motion.

                   Procedural History and Standard for Approval

         1.     Plaintiff Kirk Douglas filed this action on October 18, 2017, (Compl. dated

Oct. 18, 2017, Dkt. No. 1), alleging that he was not fully paid overtime in violation of the

Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”). The action was

filed as a putative collective and class action.

         2.     The Court preliminarily approves the settlement contained in the

Amended Settlement Agreement and Release (“Amended Settlement Agreement”)

between Plaintiffs and Allied Universal Security Holdings LLC, Allied Barton Security

Services LLC, and Allied Security Holdings, LLC, (hereinafter “Allied” or “Defendants”),


                                                    1
Case 1:17-cv-06093-SJB Document 55 Filed 10/10/19 Page 2 of 12 PageID #: 1497



which was filed on September 13, 2019.

         3.    Preliminary approval is the first step in the settlement process. It allows

for dissemination of notice to class and collective action members and provides them an

opportunity to respond by participating in the settlement, objecting to it, or opting out

of it. After the notice period, the Court will conduct a final fairness hearing to determine

whether final approval should be granted and judgment entered. The Amended

Settlement Agreement contemplates two procedural vehicles operating simultaneously:

(a) a class action settlement, pursuant to Federal Rule of Civil Procedure 23, resolving

NYLL claims; and (b) a collective action settlement to resolve FLSA claims.

         4.    To participate in a FLSA collective action, employees who are not named

plaintiffs must affirmatively consent or “opt-in” to litigation of their claims. Employees

who choose not to opt-in retain their rights to bring their own FLSA claim. In contrast,

Rule 23 class actions brought under the NYLL do not require the affirmative consent of

class members. Rather, all class members are included as parties unless they

affirmatively “opt-out.” Any class member who does not opt out will be bound by the

subsequent judgment. Thus, an employee can remain in the class, but does not

automatically join in the FLSA settlement unless he or she affirmatively opts into the

collective action. To satisfy the procedural requirements of Rule 23 and fit within the

collective action procedures of Section 216(b) of FLSA, a hybrid settlement agreement,

like the parties have proffered in this case, must permit employees an option to opt into

the FLSA collective, and simultaneously give them an avenue to opt-out of the NYLL

class.

         5.    The putative class action members are all present and former persons

employed as Airport Security Agents, Operation Assistants, or Tour Supervisors at JFK


                                             2
Case 1:17-cv-06093-SJB Document 55 Filed 10/10/19 Page 3 of 12 PageID #: 1498



by Defendants at any time between Sept. 1, 2013 and May 28, 2019. (Amended

Settlement Agreement and Release dated Sept. 13, 2019, attached as Ex. 1 to Aff. in

Supp. of Mot. to Certify Class (“Am. Settlement Agreement”), Dkt. No. 53 at 2–3).

        6.     To grant preliminary approval of a settlement for this class, “the most

significant factor for the district judge is the strength of plaintiffs’ case balanced against

the settlement offer. Although the district judge in striking this balance should not

convert the settlement hearings into a trial on the merits, he is required to explore the

facts sufficiently to make an intelligent comparison between the amount of the

compromise and the probable recovery.” In re Traffic Exec. Ass’n-E. Railroads, 627

F.2d 631, 633 (2d Cir. 1980) (citation omitted). “[T]he granting of [preliminary

approval] is not tantamount to a finding that the settlement is fair and reasonable. It is

at most a determination that there is what might be termed ‘probable cause’ to submit

the proposal to class members and hold a full-scale hearing as to its fairness.” Id. at 634.

“At the preliminary approval stage of the case, ‘the district court must determine that a

class action settlement is fair, adequate, and reasonable, and not a product of

collusion.’” Douglas v. Allied Universal Sec. Servs., 371 F. Supp. 3d 78, 82 (E.D.N.Y.

2019) (quoting Joel A. v. Giuliani, 218 F.3d 132, 138 (2d Cir. 2000)), reconsideration

denied, 381 F. Supp. 3d 239 (2019); see Fed. R. Civ. P. 23(e)(2).

        7.     The putative collective action members of the proposed FLSA collective,

29 U.S.C. § 216(b) (Compl. ¶ 147), are all present and former persons employed as

Airport Security Agents, Operation Assistants, or Tour Supervisors at JFK by

Defendants at any time between May 16, 2015 and May 28, 2019. (Am. Settlement

Agreement at 4).

        8.     To obtain preliminary approval of a settlement for this collective, the


                                              3
Case 1:17-cv-06093-SJB Document 55 Filed 10/10/19 Page 4 of 12 PageID #: 1499



parties must demonstrate that the settlement is consistent with Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Under Cheeks parties cannot

privately settle FLSA claims with prejudice absent the approval of the district court and

“must satisfy the Court that their agreement is fair and reasonable.” Cortes v. New

Creators, Inc., No. 15-CV-5680, 2016 WL 3455383, at *2 (S.D.N.Y. June 20, 2016)

(quotations omitted) (citing Cheeks, 796 F.3d at 200). Even for preliminary approval of

a collective-wide FLSA settlement, the Court must undertake some Cheeks review. After

notice is distributed, the Court conducts a further and final Cheeks review.

                        The Amended Settlement Agreement

        9.     The Court has reviewed the submissions made by Plaintiffs’ counsel,

which include memoranda of law and declarations. (Mot. for Prelim. Approval dated

Sept. 13, 2019 (“Second Mot. to Certify”), Dkt. No. 52; Aff./Decl. in Supp. of Mot. to

Certify Class dated Sept. 13, 2019 (“Sept. 13, 2019 Aff.”), Dkt. No. 53; Mem. in Supp. of

Mot. to Certify Class dated Sept. 13, 2019 (“Sept. 13, 2019 Mem.”), Dkt. No. 54; Mot. to

Certify Class for Prelim. Approval dated Nov. 30, 2018 (“First Mot. to Certify”), Dkt. No.

33; Aff./ Decl. in Supp. of Mot. to Certify dated Nov. 30, 2018 (“Nov. 30, 2018 Aff.”),

Dkt. No. 34; Mem. in Supp. of Mot. to Certify Class dated Nov. 30, 2018 (“Nov. 30, 2018

Mem.”), Dkt. No. 35).

        10.    The parties first submitted a settlement for preliminary approval in late

November 2018. Approval was denied, because of the Court’s concerns about various

aspects of the settlement agreement. (See Min. Entry dated Feb. 4, 2019; Tr. of Mot. to

Certify Hr’g on Feb. 4, 2019 (“Feb. 4 Tr.”), Dkt. No. 43 at 6:1–5; Order dated Mar. 29,

2019 (“Mar. 29 Order”), Dkt. No. 44 (denying motion to certify class without prejudice

to renewal)). The parties failed to provide sufficient information to conduct a Cheeks


                                             4
Case 1:17-cv-06093-SJB Document 55 Filed 10/10/19 Page 5 of 12 PageID #: 1500



review of the proposed settlement. (Mar. 29 Order at 6 (denying motion to certify for

lack of information regarding litigation risks, attorneys’ fees, range of recovery, and

costs)). Next, the original settlement agreement and proposed notice failed to provide

appropriate methods for putative members to opt into the FLSA collective. Originally,

the only way for parties to opt into the FLSA collective was by cashing in their

settlement checks. But this cash-in method created several problems. First, “FLSA does

not allow the cashing of a settlement check to serve as an employee’s consent to become

a collective member; after consenting in writing, the written consent must be filed on

the docket.” (Mar. 29 Order at 10) (citations omitted). Although there was opt-in

language on the back of every check, which would be signed by any employee cashing it,

there was no mechanism in the agreement for filing such consent with the Court. (Id. at

11). Moreover, because parties would not cash in their checks until after the final

Cheeks review, the settlement agreement created a mechanism for the Court to conduct

a final Cheeks review before any employee had opted into the collective. Under this

structure, had the Court approved the settlement agreement at the final Cheeks hearing,

it would have released Allied from all potential claims against it before any employee of

the collective ever appeared before the Court. As a consequence, if the employee

declined to join the FLSA collective by failing to cash the check, he or she would neither

have the benefit of the settlement nor the ability to bring an FLSA action, a “Hobson’s

choice that Cheeks and a true opt-in process is intended to avoid.” (Id. at 13).

        11.    The Amended Settlement Agreement and the parties’ additional

submissions address the Court’s prior concerns. First, the parties have provided to the

Court additional information regarding attorneys’ fees, litigation risks, breakdown of

costs, and information on the potential or actual wage rate, hours worked, and number


                                             5
Case 1:17-cv-06093-SJB Document 55 Filed 10/10/19 Page 6 of 12 PageID #: 1501



of members of the collective. (Sept. 13 Mem. at 16–27). Second, under the structure of

the new agreement, the final fairness hearing will be conducted after employees are

given a chance to opt into the collective. (Am. Settlement Agreement at 9). Instead of

automatically opting into the collective action upon endorsement of the settlement

check, employees will now opt-in by sending in a consent form affirming their intention

to join the collective. The period to opt into the collective will end before the Court

conducts its final Cheeks review. The revised notice also clarifies the different rights

under the FLSA collective and the NYLL class structure. (Id. at 2). The notice now

provides separate instructions for objecting and opting into/out of the class and the

collective. Specifically, the notice alerts putative FLSA collective members that the “only

way” to receive a payment for the proportionate share of the settlement fund for the

FLSA claims is to submit a consent form to join the collective. (Proposed Notice at 2)

(emphasis in original). If members choose to opt-in and object to the terms of the FLSA

settlement, they must write to the Court about why they disagree with the settlement

terms. If they object, they may also voice such concerns in person at the Court’s fairness

hearing. (Id. at 2, 9–11). Putative NYLL class members do not need to affirmatively

opt-in, but can exclude themselves from the settlement agreement by filing an opt-out

statement to Allied Universal. Class members may remain in the class and object to the

settlement by writing to the Court. (Id.). Alternatively, if they do nothing, they will

remain part of the class and receive a proportionate share of the settlement fund for

their NYLL claims. (Id.).

        12.    The Parties have agreed to settle for a “Total Settlement Amount” of up to

two million five hundred and twenty thousand dollars ($2,520,000). The “Net

Settlement Amount” is the remainder of the total settlement amount after deductions


                                             6
Case 1:17-cv-06093-SJB Document 55 Filed 10/10/19 Page 7 of 12 PageID #: 1502



for: (1) Court-approved attorneys’ fees for Class Counsel of up to seven hundred forty

thousand dollars ($740,000), (2) actual costs not to exceed seventy thousand dollars

($70,000), (3) an enhancement award of twenty thousand dollars ($20,000) for Kirk

Douglas, and (4) standard employer-side tax obligations, including the Employer

Federal Insurance Contributions Act (FICA) amount, as specified in the Amended

Settlement Agreement, (Am. Settlement Agreement at 10–11), which are estimated to be

fifty-two thousand ($52,000). (Id.).

          13.   Should an employee participate in the class action or collective action

settlement, they shall receive a “Settlement Distribution Check” from the Net Settlement

Amount.

          14.   The Amended Settlement Agreement also includes a reversionary

provision, which provides for two types of reversion: 1) any uncashed checks after the

initial distribution of settlement funds to class and collective members and 2) up to

twenty percent (20%) of the amount allocated to the FLSA collective action either

because the employee failed to cash a settlement check or because the employee failed to

return the consent form and become part of the collective. (Am. Settlement Agreement

¶ 4.7).

      Certification of Settlement Class and Class Counsel Determination

          15.   “Provisional settlement class certification and appointment of class

counsel have several practical purposes, including avoiding the costs of litigating class

status while facilitating a global settlement, ensuring a notification of all class members

of the terms of the proposed Settlement Agreement, and setting the date and time of the

final approval hearing.” See Dorn v. Eddington Sec., No. 08-CV-10271, 2011 WL

382200, at *1 (S.D.N.Y. Jan. 21, 2011) (conditionally certifying wage and hour


                                             7
Case 1:17-cv-06093-SJB Document 55 Filed 10/10/19 Page 8 of 12 PageID #: 1503



settlement class and granting preliminary approval of settlement).

        16.      The Court certifies the following NYLL class pursuant to Rule 23(e) for

settlement purposes (“Settlement Class”): All present and former individuals employed

as Airport Security Agents, Operation Assistants, or Tour Supervisors at JFK by

Defendants at any time between Sept. 1, 2013 and May 28, 2019. (Am. Settlement

Agreement ¶¶ 2.4, 2.7).

        17.      The putative class members meet all requirements for class certification

under Fed. R. Civ. P. 23(a) and 23(b)(3):

        a. There are over 100 potential class members, thus, joinder is impracticable.

              Fed. R. Civ. P. 23(a)(1).

        b. Class members share common issues of fact and law, including whether

              Defendants failed to pay them wages in violation of state wage and hour laws.

              Fed. R. Civ. P. 23(a)(2).

        c. Named Plaintiffs’ claims for overtime pay are typical of the claims of class

              members. Fed. R. Civ. P. 23(a)(3).

        d. There is nothing to suggest that the named plaintiffs will not fairly and

              adequately protect the interests of the class. Fed. R. Civ. P. 23(a)(4).

        18.      Plaintiffs also satisfy Rule 23(b)(3). Common factual allegations and a

common legal theory predominate over any issues affecting only individual employees.

Class adjudication of this case is superior to individual adjudication because it will

conserve judicial resources and is more efficient for class members, particularly those

who lack the resources to bring their claims individually.

        19.      The Court appoints Christopher Q. Davis, Esq. and Rachel M. Haskell,

Esq. of the Law Office of Christopher Q. Davis, PLLC, as Class Counsel; they meet all of


                                                8
Case 1:17-cv-06093-SJB Document 55 Filed 10/10/19 Page 9 of 12 PageID #: 1504



the requirements of Fed. R. Civ. P. 23(g). Mr. Davis and Ms. Haskell did substantial

work identifying, investigating, and prosecuting the claims and negotiating the proposed

settlement. Mr. Davis and Ms. Haskell have previously been certified as Class Counsel.

See Damassia at 165 (explaining that Rule 23(g) requires the court to consider “the

work counsel has done in identifying or investigating potential claims in the action, . . .

counsel’s experience in handling class actions, other complex litigation, and claims of

the type asserted in the action, . . . counsel’s knowledge of the applicable law, and . . . the

resources counsel will commit to representing the class.”) (quotations omitted).

               Approval of Class and Collective Action Settlements

        20.     The Court has conducted a fairness review of the class action settlement

under the factors articulated in Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir.

1974), and a preliminary evaluation of the fairness of the FLSA settlement under the

standards in Cheeks.

        21.    The Court is satisfied that to the extent necessary for preliminary

approval that both the class and collective action settlements are fair and reasonable.

Among other reasons, this is a complex case with over 100 class and potential collective

action members, where the Plaintiffs have a fair amount of litigation risk, because (1)

Plaintiffs may not be able to establish liability and damages at trial due to various

defenses available to Defendants, (2) Plaintiffs may not be able to certify and maintain

the class and/or collective action through trial, and (3) litigation might not result in

recovery, might result in a recovery that is less favorable than this settlement, and/or

might result in a recovery that might not be obtained for several years. (Supp. Mem. in

Supp. of Prelim. Approval dated Apr. 12, 2019 (“Supp. Mem.”), Dkt. No. 46 at 10). The

parties have engaged in extensive discovery and motion practice to vet their claims and


                                               9
Case 1:17-cv-06093-SJB Document 55 Filed 10/10/19 Page 10 of 12 PageID #: 1505



defenses, and therefore have sufficient information to evaluate the risks of non-

settlement and the advantages of settling to the proposed terms. Finally, assuming the

best possible recovery, and factoring in the actual costs as of to date ($69,991), (Sept. 13

Mem. at 39), the claims of all class and collective members would amount to

$1,638,009. Counsel has indicated that alleged unpaid wages would amount to

approximately $3,228,000. (Letter to Judge Bulsara dated Feb. 18, 2019 (“Feb. 18

Letter”), Dkt. No. 41 at 3). The Gross Settlement fund, before the provision of

attorneys’ fees, service awards, or costs, provides a recovery of $2,520,000. Even after

subtracting attorneys’ fees, costs, service awards, and taxes, the net settlement amount

is around 50% of the value of his or her wage claims. (Feb. 18 Letter at 4). Such a

recovery is well within the percentage recovery that this Court and others have found to

be sufficiently fair and reasonable. See Siddiky v. Union Square Hosp. Grp., LLC, No.

15-CV-9705, 2017 WL 2198158, at *6 (S.D.N.Y. May 17, 2017) (collecting FLSA cases

approving settlements where range of recovery for class members ranged from 13 to

25%); Pauta v. AJC Jewelry Contracting Corp., No. 18-CV-6001, 2019 U.S. Dist. LEXIS

62788, at *1–2 (S.D.N.Y. Apr. 10, 2019) (finding 46% recovery well within range of

reasonable recovery) (citing Larrea v. FPC Coffees Realty Co., No. 15-CV-1515, 2017 WL

1857246, at *2 (S.D.N.Y. May 5, 2017) (finding recovery of 43% of the anticipated

maximum recovery was fair and reasonable)). The Court has reviewed the Settlement

Agreement and does not find any term that on its face suggests that the agreement was

the product of improper collusion or otherwise contains provisions that are unfair to

class or collective action members.

                                 Notice and Deadlines

        22.    The Court approves the Proposed Notice of Class and Collective Action


                                             10
Case 1:17-cv-06093-SJB Document 55 Filed 10/10/19 Page 11 of 12 PageID #: 1506



Settlement (“Proposed Notice”), which counsel has revised and filed at Docket Entry 53,

and directs its distribution to the class and collective members.

        23.     A notice must provide “the best notice practicable under the

circumstances, including individual notice to all members who can be identified through

reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). “The notice must clearly and concisely

state in plain, easily understood language: (i) the nature of the action; (ii) the definition

of the class certified; (iii) the class claims, issues, or defenses; (iv) that a class member

may enter an appearance through an attorney if the member so desires; (v) that the

court will exclude from the class any member who requests exclusion; (vi) the time and

manner for requesting exclusion; and (vii) the binding effect of a class judgment on

members under Rule 23(c)(3).

        24.     The Proposed Notice satisfies each of these requirements and adequately

gives class and collective action members notice of the proposed settlement. The

Proposed Notice describes the terms of the settlement, informs the class and the

collective about the allocation of attorneys’ fees, and provides specific information

regarding the date, time, and place of the final approval hearing. It also informs

employees of their right to exclude themselves from the class and bring their own

lawsuit against Allied Universal. The notice also makes clear that parties have the right

to object to the terms of the settlement and explains how they may have their concerns

heard at the Court’s final fairness hearing. Finally, the notice informs putative collective

members that to become part of the FLSA collective, they must affirmatively mail in the

consent to join form.

        25.     The Court adopts the following timeline to govern the settlement process

in this case:


                                              11
Case 1:17-cv-06093-SJB Document 55 Filed 10/10/19 Page 12 of 12 PageID #: 1507



                                            October 10, 2019
  Preliminary Approval Granted
  Defendants Provide Settlement
                                            October 25, 2019
  Administrator Class Contract List
  Notice Mailing and Emailing
                                            November 10, 2019
  Deadline
                                            60 days after mailing of notice; if notices
  Opt-Out Period (last day to submit        returned undeliverable 60 calendar days
  Opt-Out Statement or an objection)        from second mailing, but no more than 90
                                            calendar days from first mailing.
  Deadline to Submit Consent to Join        Any time before Fairness Hearing.
  Form
  Settlement Administrator will
  stamp the postmark date on the
  original of each Opt-out Statement,       The first Friday after receipt
  Objection and/or Consent to Join
  Form that it receives and shall send
  copies to Counsel
                                            1 business day following the expiration of
  Settlement Administrator will email
                                            the Opt-Out Period, again 1 business day
  a final report detailing the results of
                                            before the fairness hearing, and anytime
  the class mailings and participation
                                            upon request.
  Final Approval Motion and Fee
                                            March 6, 2020
  Motion Date
                                            March 23, 2020 at 10 AM
  Final Approval Hearing Date
                                            As provided in the Amended Settlement
  Final Effective Date
                                            Agreement, Section 2.14
  Funding of QSF required from
                                            15 days after the Final Effective Date
  Defendants
  Settlement Administrator to mail
  checks to Claimants and Opt-in
  Claimants, class counsel, class           30 days after the Final Effective Date
  representative’s enhancement
  award
  Acceptance Period (i.e. checks            90 days after the date of the mailing of the
  voided if not negotiated)                 checks.


                                                  SO ORDERED.

                                                  /s/ Sanket J. Bulsara October 10, 2019
                                                  SANKET J. BULSARA
                                                  United States Magistrate Judge

Brooklyn, New York



                                             12
